Title: Negotiations over Tobacco between the American Commissioners and the Farmers General: Two Documents, 9 January 1777 and [between 9 and 13 January 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Farmers General
To: 


On January 9 the commissioners met with a committee of the farmers general to begin negotiations for a tobacco contract. The agenda of that meeting, or the product of it, was written questions from the farmers and replies from the commissioners, on two of which the farmers made observations that raised further points. Paulze forwarded these observations, presumably with the questions and answers, to Vergennes on January 10. The commissioners then delivered a written answer to the observations, in which they suggested that the farmers send their own ships to carry American war supplies to the Chesapeake and receive the tobacco. Paulze forwarded this answer to the Minister on the 13th, with a note informing him that the negotiations had broken down.The first document we publish is confusing in its title and its two opening questions, which deal with tobacco over which the commissioners, as they point out, have no control; all the rest, however, the questions and answers and the farmers’ observations, relate to consignments that the commissioners expect to receive. The second document, undated but obviously between January 9 and 13, is Franklin’s draft of the commissioners’ answer to the observations.
 
I.
[A Paris Le 9. Janvier 1777]
Au Sujet de tabacs arrivés a Nantes pour le compte du Congrès.

  
  

Demandes faites par Les fermiers Generaux 
Reponses faites par MM. Francklin Dean et Lée.


  1mo. Les Tabacs arrivés à Nantes sur les navires le Succès, l’Elizabeth et la Fanny sont ils à la disposition et pour le compte du Congrès ou pour le compte des particuliers?
1mo. Les Tabacs arrivés sont pour compte du Congrès, mais ils sont destinés à remplir des engagements contractés avec des Negocians d’icy.


  2°. MM. Francklin et Dean peuvent ils en traiter, ou M. Morris est il le seul qui ait droit d’en disposer?
2°. MM. Francklin et Dean n’ont pas la disposition de ces Tabacs. 


  3°. Le congrès a t il des tabacs à sa disposition dans les Colonies unies, ainsy que M. Dean l’a assure dans le mois de Septembre dernier et que M. Morris l’a confirmé le 29. Decembre dernier?
3°. M. Dean se rapporte au mémoire qu’il a délivré a M. Paulze, et par lequel il paroit qu’il a été mal entendu.



  4°. MM. Francklin et Dean sont ils disposés à traiter avec les fermiers généraux et sans l’intervention de personne a des prix et conditions raisonables et de bonne foy pour les Tabacs arrivés et pour ceux qui arriveront sans aucune exception?
4°. MM. Francklin, Dean et Lée souhaitent de traiter avec MM. les fermiers généraux, avec toute la bonne foy possible, à des conditions raisonables et sans l’intervention de personne; Mais il n’est point en leur pouvoir de disposer d’aucuns Tabacs, excepté de ceux qui seront envoyés d’après les arrangemens qui seront pris et qu’ils auront annoncés au congrès.


Observations des fermiers généraux sur la réponse faite au 4e. article par MM. Francklin, Dean et Lée.
MM. Francklin, Dean et Lée sont ils suffisament autorisés pour traiter des à présent au nom du Congrès avec les fermiers Généraux pour tous les Tabacs qui arriveront en france, ou seront-ils obligés d’écrire au Congrés pour faire autorisé ce Traité?
Dans quel tems pourront ils recevoir la ratification du Congrès, si elle est nécessaire?
A quelle époque commencera le traité pour la livraison des Tabacs qui arriveront en France?
A quel prix et conditions veulent ils traiter?


5°. Veulent-ils ou peuvent-ils traiter d’une quantité quelconque de Tabacs rendus dans les ports des Colonies unies de L’Amérique et prêts à être embarqués et à quel prix?
5°. MM. Francklin, Dean et Lée ne cherchant aucun proffit de commerce pour le congrès, proposent à MM. Les Fermiers généraux, en premier lieu, d’envoyer des Agens resider dans les provinces qui fournissent des Tabacs, pour y vendre les articles qui leur seront indiqués par ces Messrs. comme les plus nécessaires dans les circonstances présentes des Etats unis, et au prix que les besoins et la concurrence des Acheteurs produiront.



 Et ensuite se prévaloir des avantages que la même concurrence des Vendeurs leur donneront pour acheter des Tabacs.



 Ils déclarent de bonne foy qu’ils ne voyent rien de mieux pour remplir les vues reciproques des parties intéressées. Ces agents seront certains de la protection du Congrès et de toutes les facilités que le Gouvernement pourra leur donner sur les lieux pour transiger leurs affaires; mais dans le cas ou ce parti ne conviendroit pas à Messrs. les fermiers généraux, MM. Francklin, Dean et Lée s’engageront pour le Congrès de procurer avec toute la célérité possible 20 000 Boucauts de Tabacs dans les differents magazins de la Virginie et du Maryland ou les Anglais étoient en usage de les recevoir, au prix de 4 sols tournois par livre, en échange de munitions de guerre, lainages, uniformes, draps, toilles pour chemises, tentes et toilles à voile qui seront achetés par les agents choisis par MM. Franklin, Dean et Lée, et payés par MM. les fermiers généraux, qui les transporteront dans leurs vaisseaux.



   Cet echange sera fait sur ce pied, que pour chaque 4 sols montant des factures des marchandises passées au prix d’achât, on fournira une Livre pezant de Tabac, étant entendu que les fraix et risques du transport des marchandises dans les ports Américains et des Tabacs des endroits ou ils seront délivrés seront à la charge de MM. les fermiers généraux.



   Si cette proposition est agrée, on s’attend que les vaisseaux qui porteront les marchandises feront voile aussitôt possible, leurs cargaisons devenant necessaires pour l’ouverture de la Campagne prochaine, et les Cotes d’Amerique etant moins exposées pendant l’hyver aux vaisseaux anglais en croisière.



   MM. Francklin, Dean et Lée ont établi le prix des Tabacs à 4 sols comme le plus bas auquel ils pensent qu’il sera possible de les acheter.



   Mais si le prix courant étoit plus bas dans les provinces à Tabacs, ils offrent très volontiers de stipuler que MM. les Fermiers généraux jouiront des plus bas prixauxquels il sera possible de les obtenir.


Observations des fermiers généraux sur la reponse faite au 5eme. Article par MM. Francklin, Dean et Lée.
Le parti proposé d’envoyer des agens pour vendre des marchandises de France dans les Colonies unies et y acheter des Tabacs ne peut convenir aux fermiers généraux, parcequ’ils ne pourroient envoyer que des Agens Ecossois en état de parler la langue et instruits des détails du commerce et que ces Agens ne seroient pas reçus dans les Colonies et que des Agens Francois ne pourroient remplir l’objet proposé.
La 2de. proposition faite par MM. Francklin, Dean et Lée de procurer aux fermiers généraux 20.000 Boucauds de tabacs dans les différens Magazins de la Virginie et du Maryland ne répond pas exactement à la 5e. question. Il y étoit question de Tabacs rendus dans les ports des Colonies unies et prêts a être embarqués et non pas des tabacs rassemblés dans les Magazins. Cet expédient rentre alors dans la lère. proposition d’envoyer des agens et laisse subsister le même embarras. Ou les agens prendroient ils des voitures pour faire conduire les Tabacs des Magazins dans le lieu d’embarquement, ces agens ne connoissant ni le pays ni la langue seroient une année entière à se procurer les secours nécessaires. Il n’y a que le Congrès ou des personnes sur les lieux choisies de sa part qui puissent etre chargés de tous ces détails.
3°. Le prix des Tabacs dans les Magazins de la Virginie et du Mariland est beaucoup trop haut a 4 sols argent de France, a moins qu’on ait en vue des Tabacs des crus d’York et James rivers de Virginie, ou de Patapsico et Patukant pour le Maryland. Mais comme la principale consommation des fermiers généraux est en Rappanhanook, en South Potomack, North Potomack et en Cherser et Choplank, le prix proposé doit être réduit au moins d’un quart, et les fermiers généraux pourroient offrir 4 sols par livre des Tabacs rendus à bord des navires dans les ports des Colonies unies, moitié des premiers crus et moitié des crus inférieurs, ou 3 sols pour un quart de ces premieres qualites et les trois quarts des inférieures.

4. La forme d’echange proposée n’est ni juste, ni raisonable. 4 sols de marchandises de France au prix des factures rendues dans les Colonies représentent au moins 12 sols. Les Tabacs des Colonies ne valent au plus haut prix que 4 sols. Ce seroit donc échanger 12 sols. contre 4 sols et la lezion seroit énorme. Tous les risques de l’aller et du retour seroient à la charge des fermiers généraux, et les Colonies unies jouiroient sans risques d’un bénéfice de 200 per cent.
Ce n’est donc pas ce que MM. Francklin, Dean et Lée ont entendu et leur proposition est mal énoncée.
Ils ont sans doute voulu dire que 4 sols de marchandises rendues dans les colonies seroient echangées contre une livre de Tabacs, mais alors ce n’est ni sur le prix d’achat, ni sur le prix des factures que l’évaluation peut être faite, mais sur le prix courant dans les colonies au moment de l’arrivée des navires.
Alors l’augmentation dans le prix des marchandises compenseroit le fret et les risques et il seroit juste que les fermiers généraux en fussent chargés.
On peut encore présenter cette proposition sur une autre face. Lorsque MM. Francklin, Dean et Lée avertiront les fermiers généraux qu’il y a dans un port désigné des Colonies, un chargement de Tabacs à leur disposition les fermiers généraux en remettront le prix à raison de 3 sols ou 4 sols par livre suivant la qualité des Tabacs à ces Messieurs, qui acheteront ainsy qu’ils jugeront à propos des marchandises, autres que des armes et munitions, qui seront chargées sur les navires frétes ou achetés par les fermiers généraux. Il sera convenu d’un prix de fret et ces MM. feront assurer les risques ou ils seront à leur charge; comme le fret et les risques des Tabacs au retour seront à la charge des fermiers généraux.
En un mot il doit y avoir une égalité entière. Le congrès livrant le Tabac pris dans les ports des Colonies au prix d’ achât ou à une somme fixe, qui le représente, les fermiers généraux ne peuvent etre tenus que de livrer dans les ports de France les marchandises données en echange, ou la valeur en argent au choix du congrès, mais les risques du retour étant à la charge des fermiers généraux pour le tabac qui leur appartient, les risques de l’aller doivent être à la charge du congrèspour les marchandises qui lui appartiendront au moment de la livraison ou du payement en argent.
Il y a encore une voye plus simple. La ferme générale echange de l’argent ou des marchandises remises en France contre des Tabacs livrés en Amérique. Voila ou peut se terminer toute la négociation. Les fermiers généraux s’arrangeront comme ils jugeront à propos pour faire venir leurs Tabacs en France et le Congrès aura la même liberté pour faire rendre en Amérique, les marchandises qui luy auront été fournies ou qu’il aura achetées avec l’argent des fermiers généraux.
Tout se réduit donc à ces deux articles.
Le ler. convenir d’un prix pour les Tabacs rendus en France.
Le 2d. fixer un prix pour les tabacs pris dans les Colonies.
MM. Francklin, Dean et Lée sont priés de donner une prompte réponse sur ces différentes propositions.


6°. Peuvent ils ou veulent ils traiter d’une quantité quelconque de Tabacs rendus à St. Domingue, la Martinique, Cayenne, St. Pierre de Micquelon ou St. Eustache et à quel prix pour chacune de ces Isles?
6°. MM. Francklin, Dean et Lée ne pourroient point traiter pour des Tabacs rendus dans les Isles a des conditions aussy favorables.


7°. Préfèrent ils de traiter pour une quantité quelconque de boucaults de Tabacs qu’ils se chargeront de faire transporter en France à un prix convenu? Dans ce cas les fermiers généraux offrent de leur faire des avances jusques à concurrence de la somme convenue, en donnant par ces Messieurs les suretés suffisantes. Les fermiers généraux se rembourseront de leurs avances sur le prix des Tabacs à mesure de leur arrivée et continueront d’avancer la même somme avec les mêmes précautions.
7°. Ils sont trop incertains que le Congrès puisse se procurer des vaisseaux pour transporter des Tabacs dans les ports de France, pour s’y engager, et ils ne peuvent penser a donner d’autres suretes, que celles de leurs pouvoirs et Lettres de Créance qu’ils tiennent du Congrès.


 
II.
[Between January 9 and 13, 1777]
Messrs. F. D and Lee, cannot treat for all the Tobacco which may arrive in France; a great part of it will come on Account of private Merchants, to discharge Debts. But they can assure the F.G. that whatever Contract they make concerning Tobacco, in order to obtain immediate Supplies for the Armies of the Congress, will be confirm’d and punctually executed by the same.
The Proposal they made which is objected to as unjust and unreasonable, viz. that the Farmers G. should be at the Risque and Expence of transporting the Goods both to and from America, did not, when they made it appear so to Messrs. F. D. and Lee, who considered the Lowness of the Price, and the Risque they propos’d to run of its being higher, as a sufficient Compensation. Besides the same Causes that could make 4 Sous worth of Goods in France worth 12. Sous in America, would make 4 Sous worth of Tobacco in America worth 12 Sous when brought to France; which would annihilate the supposed Loss. The English too who formerly carry’d on that Trade, were always at the Risque and Expence both Ways in War as well as Peace. But this Proposal, being only an Alternative to one they thought better for the F.G. viz. that of sending Factors, they readily waive it.
